 DECISIONS MO NATIONAL LABOR RELATIONS BOARDDistrict 1199C, National Union of Hospital andHealth Care Employees, RWDSU/AFL-CIO andEpiscopal Hospital. Case 4 CB 3345March 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANt) MEMBI RS JENKINSANt) FRUISD)AI.On December 8, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filed abrief in opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, District 1199C, NationalUnion of Hospital and Health Care Employees,RWDSU/AFL-CIO, its officers, agents. and repre-sentatives, shall take the action set frth in the saidrecommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Producs. In. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d C'ir. 1951). We have carefully examined therecord and find n basis flr reversing his findings.DECISIONSIAriMENr OF lItE CASECi.Aumr I R. WOI.FE, Administrative Law Judge: This casewas heard before me at Philadelphia, Pennsylvania. on July12 and 13. 1978, pursuant to a charge filed on January 4,1978, by the Episcopal Hospital and served on January 6.1978, and a complaint issued on February 24, 1978. Thecomplaint alleges that District 1199C, National Union ofHospital and Health Care Employees. RWDSU/AFI,('10, herein referred to as the Union Respondent. refusedto bargain with the Episcopal Hospital in violation of Sec-tion 8(b)(3) of the Act by refusing to execute a side letteragreed upon between the parties during negotiations on anew collective-bargaining agreement which was reached onJuly 1, 1977. Respondent denies the commission of any un-'air labor practices and affirmatively pleads that, althoughit did refuse and continues to refuse to execute the sideletter, the side letter was not part of the agreement reachedbetween the parties on July 1. 1977.Upon consideration of the entire record, the demeanor ofthe witnesses as they testified befbre me. and the post-trialbriefs filed by the parties, I make the following:FINDING(S ANt)D CN( ItSIONSI. JRISi)I(IONThe complaint alleges, the answer admits, and I find, thatthe Episcopal Hospital is a Pennsylvania corporation en-gaged in providing medical and hospital care of patients atits location in Philadelphia, Pennsylvania. and that duringthe year preceding issuance of the complaint the EpiscopalHospital had gross revenues in excess of $500,000 and pur-chased goods valued in excess of $50,000 directly frompoints outside the ommonwealth of Pennsylvania. TheEpiscopal Hospital is, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.1l. lit L.ABO(R OR(;ANIZAHl(ONRespondent is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) of'the Act.111. tlE UNFAIR LABOR PRAI"I('EA. Finding.s of FactFor several years prior to the events discussed herein, thehospital and the Union were party to collective-bargainingagreements covering an appropriate unit of the hospital'semployees.'Their latest written agreement covered the period from JulyI. 1975, to June 30, 1977. This agreement included the fol-lowing side letter:YIPIS(O(PAI OSPALSII)E I.TFrERI. If Federal, State or local government controls areestablished which regulate Hospital costs or rates andThe appropriate unit is:All full-time and regular part-time service employees including NursesAides. Aides, Advanced Aides. Advanced Assistants, Nursing Assis-tants, Ward Clerks. Hospital Men. Nursing Messengers, all MedicalClerks. OB Technicians OR Technicians, Purchasing Storeroom Clerks.Mailroom Clerks. Chauffeurs. Orderlies, Laboratory Assistants. Techni-cians' Aides. Medical Clerks. (Community Health Workers. Storekeep-ers. Housekeeping Aides. Housekeeping Lead Aides, Seamstresses,.aaundry Utility Men, Laundry Washman, Laundry Pressers, LaundryProcessors, Dietary Assistant and Dietary Storeroom Clerk. and exclud-ing superssors. management level and confidential employees as de-fined in the Act, part-time employees who regularly work less thantwenty (20) hours per week, and temporary employees.241 NLRB No. 35270 DISTRICT 1199(, NATIONAL UNION OF HOSPITAL ANI) HEALTH CARE EMPLOYEESsuch controls impair the ability of the Hospital to meetits contractual obligations concerning wages and fringebenefits, either party may terminate this Agreement bygiving the other party the appropriate statutory writtennotice of ninety (90) days. If such impairment is cor-rected within the ninety-da period, such terminationnotice will be void and the Agreement will not termi-nate.2. The Hospital will furnish Union job descriptionsof unit classifications within six (6) months and is will-ing to meet and consider any suggestions Union mighthave.3. The Hospital's present policy is that it may re-quire a doctor's certificate confirming that absenteeismwas caused by illness or injury, specifying the nature ofthe illness or injury, the required treatment and theperiod of time that such illness or injury caused theemployees to be absent in the following circumstances:(a) Chronic absenteeism.(b) Pattern absenteeism such pattern might in-volve absences at the beginning or end of the work-week, day before or after holidays or paydays orvacations, or any other observable pattern demon-strated over a reasonable period of time.(c) Absences of several days' duration.(d) Absences occurring under unusual circum-stances.4. The Hospital will meet with Union representa-tives to discuss Union suggestions concerning DayCare or Patient Care. If employees attend such em-ployees will be "off the clock" or such meetings will beoutside of their normal working hours.NAII()NAl. UNION OF IIOSPIIAI AND HEAI.IH (ARE EM-PLOYIES, A DIVISION OF RWiDS1, AFI.-CIO AND ItS AF-FIIIATE, I)ISTRI(T 1199(EPISCOPAl HOSPITAI.2It is clear that the parties had treated the side lettersigned by both the hospital and the Union as part of theexisting contract and it was in full force and effect through-out the contract period.The first negotiation meeting between the parties in 1977was held on April 13.' Another meeting was held on April29. but the next meeting was not held until June 21 becauseof an intervening fact finding hearing on June 9 regardingmatters under negotiation. The next and last negotiationmeeting between the parties commenced on June 30 andended at 6 a.m. on July 1.The Union's written demands presented either at orshortly before the negotiation meeting of April 13 containno reference to the side letter in issue in this proceeding, norwas any evidence adduced that the Union made any otherwritten demands specifically relating to that side letter. TheUnion's chief spokesperson at the negotiating meetings, ex-cept the last one when Union President Henry Nicholaswas present, was Union Executive Vice President DonnaSignatures of representatives of the parties are omitted from this deci-sion.All dates referred to herein occurred in 1977 unless otherwise specificallyindicated.Ford. The Union's negotiating committee also included aMr. Roy Jacobs and the shop committee, none of whomwere called to testily' in this proceeding. The Employer'snegotiating committee consisted of Jacob Hart. the hospi-tal's attorney and chief negotiator, and John Lloyd. Wil-liam Chambley. Sam Steinberg. and Fred Pluck. One of thecritical factors in the resolution of the issue before me is adetermination as to what was said by Ford and Hart, ifanything, with regard to the side letter during the April 13negotiations, or at any subsequent negotiations.Ms. Ford claims that at the opening of the April 13 meet-ing she informed the hospital committee that the writtendemands were the Union's proposals for the negotiations,and that the side letter in dispute in this case was null andvoid. She states that there was no initial response but that,as she went through the proposals and reached the Union'sproposal to make changes with reference to sick leave, Ja-cob Hart said that there was already language in the sideletter referring to the sick leave. Whereupon she told himthat the Union was voiding the side letter and was modify-ing the portion that they wanted to keep. In this connec-tion. the Union's written proposal with regard to the sickleave question to w'hich Ford refers relates to article XXI.sick leave. section 21.5 of the collective-bargaining agree-ment. and reads: "Change last sentence to read: I'he tlospi-tal may request proof of illness hereunder including a doc-tor's certificate for absence of more than 2 days." In themargin of Ford's copy of the Union's proposals, to the leftof the requested change in section 21.5, she noted the word"drop." Immediately at the end of the proposed change shefurther noted "Keep side letter." Ford claims that the par-ties talked about wage controls on April 13 and that shetold Hart that in the event that there were future govern-mental wage controls the separability clause of the contractwould cover that contingency. This conversation testified toby Ford clearly refers to item 3 in the existing side letter.The Union's written demands also include a request todelete the word "exclusive" from article X. Seniority, sec-tion 10.8, Promotions--Subsection (a).' The hospital wouldnot agree to delete the word "exclusive." Ford asked Hart ifhe would give the Union a letter stating that the Union hadbargained for the deletion of the word but that the hospitalhad not agreed. Hart agreed to do so. According to Ford,this agreement between her and Hart happened at the thirdnegotiation meeting and during the second negotiationmeeting the hospital and the Union had agreed to a sideletter in which the sick leave provision previously discussedwould be included. It is her contention that the partiesagreed at the third meeting that there would be a side letterin which the two aforementioned provisions would be setforth. Ford explains that her notes on her copies of theUnion's demands next to the proposal to change section21.5 of the contract meant that the Union had dropped itswritten demand and that the language of the old side letteras it pertained to sick leave would be incorporated in a new4 The subsection referred to contains a concluding sentence which reads:"The Hospital has the exclusive right to determine qualifications of employ-ees for promotional purposes." I conclude that the t nion initially requestedthat the Employer delete the word "exclusive" from this sentence, and that iswhat ord is referring to in her testimiony271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDside letter together with the statement by Hart with refer-ence to the deletion of the word "exclusive."Jacob Hart agrees that after the hospital had refused todelete the word "exclusive" from article X, section 10.8, ofthe contract he did agree, at Ford's request, to give her aletter confirming that the Union had wanted to delete "ex-clusive," and the hospital had rejected this request. Hartdid not write this letter as he promised, and says that heforgot it. He asserts that the only time the existing sideletter was mentioned was at the first meeting on April 13when they were discussing the Union's requested changes insection 21.5 with regard to sick leave, and that he then saidthat he did not see why the Union needed the change in thecontract with respect to doctor's notes because the subjectwas already covered in the side letter. He avers that Fordmade no response to this one way or another, that there wasno other reference made to the existing side letter through-out the entire course of the negotiations, and that theUnion's proposal with respect to doctor's notes was with-drawn on April 29 or June 21 by Ms. Ford without anyexplanation. Hart specifically states that the question ofgovernmental controls on wages was never discussed, andthat there was no statement by Ms. Ford that the Unionwould not accept a wage control or governmental controlside letter and that if government controls were imposed theseparability clause of the contract would govern.Hospital Director of Employee Relations William Cham-bley and Hospital Vice President John Lloyd, who werepresent at every negotiation meeting, corroborate Hart'sversion of his conversations with Ms. Ford about the exist-ing side letter. I think it is significant that no member of theUnion's bargaining team other than Ms. Ford appeared onthe witness stand to corroborate her testimony, and I drawthe inference that had they been called they would havetestified adversely to her version. I consider Ms. Ford's ex-planation of her notes on the Union's demand with respectto the sick leave language to be self-serving and contrived,and I do not find it credible. Furthermore, I detected noth-ing in the testimony or demeanor of Hart, Chambley, andLloyd, all of whom testified contrary to Ms. Ford's versionof the discussions relating to the side letter here at issue, toindicate that they were either dissembling or had, by prear-rangement, concocted a version favorable to the Hospital. Irecognize that Ms. Ford was engaged in several negotia-tions at the same time that she was negotiating with theEpiscopal Hospital and may, therefore, have been mistakenas to what was said in these specific negotiations as a resultof confusion arising from the fact that she was attendingseveral meetings with several hospitals, but on the basis ofthe record, and my observations of the testimonial demea-nor of Ms. Ford and the Hospital's witnesses, I credit JacobHart's version as the more believable and find that Ford didnot tell the Company that the Union considered the oldside letter to be null and void, did not discuss any of theprovisions of that side letter other than the one relating tothe requested contract change in article XXI, section 21.5,or secure any agreement that there would be a side lettercontaining two provisions relating to sick leave and the se-niority clause. I also find it highly unlikely that if Respon-dent was adamantly opposed to a continuation of the exist-ing side letter it would not have included a specific writtendemand, as opposed to a mere comment by Ford that theUnion considered it null and void, that the side letter beexpressly deleted from any future agreement. I note thatmany provisions in the expiring contract were included inthe new contract with no demand made to change them. Iam convinced that this is exactly the same thing that hap-pened to the existing side letter. There was no request tochange it, other than the brief colloquy testified to by JacobHart in connection with the request to change article XXI,section 21.5, with respect to doctor's certificates. Inasmuchas I have credited Hart's version, I conclude that there wasno further conversation by the Union during negotiationswith respect to the existing side letter. This suggests to methat the Union had acquiesced in the hospital's position, asset forth by Hart with respect to the change on sick leave,and made no further protest about the side letter. I ampersuaded that the Union did not in fact reject the sideletter as it existed because the Union propounded no re-quested changes or deletions therefrom, or any completeseverance of that side letter from the contract, or any aban-donment of that side letter as a condition of a new agree-ment.At the end of the negotiations on July 1, Jacob Hartwrote out a handwritten document detailing the changes inthe collective-bargaining agreement that his negotiationnotes reflected the parties had agreed to. He gave this toUnion President Nicholas. At the end of the document, suc-ceeded only by the effective dates of the contract, Hartwrote the words "all other conditions to remain the same."A day or two after the negotiations had ended, Union Ne-gotiator Roy Jacobs' telephoned him and asked him tomake a neat copy of the settlement reached. Referringagain to his negotiation notes, Hart caused a typewrittendocument to be made which he forwarded to Jacobs. Indrafting the typewritten document, Hart expanded on thebrief notes in the handwritten sheet he had previously givento Nicholas and composed the later document in sentencesand paragraphs in most cases. Additionally, the typewrittendocument contains a paragraph pertaining to "ArbitrationRelating to Funds" which is not referred to in the handwrit-ten document previously given to the Union. At the top ofthe typewritten document the beginning paragraph reads:Subject to ratification by the 1199C membership, thefollowing items have been agreed upon between Epis-copal Hospital and the 1199C bargaining committee asthe basis for a new 1977-79 labor agreement.The concluding item in the handwritten document is writ-ten in capital letters and reads "All Other Terms and Con-ditions of 1975-1977 Contract Shall Remain Unchanged."There is no difference in substance, other than the arbitra-tion relating to funds matter, between the two documents ofany particular consequence.As Respondent acknowledges, the Union members there-after ratified Hart's typewritten summary, after the Unionfirst changed the heading to read "Ratification Meeting,July 5, 1977." Subsequent to this ratification vote, Ms. FordRoy Jacobs did not testify in this proceeding.e Respondent's assertion in its brief that this summary of agreement pre-pared by Hart was sent to the Union on or about July 5 would appear to besufficiently accurate for the purpose of this decision although the exact dateof the transmission was not made clear. It obviously was received prior toratification on July 5.272 DISTRICT 1199C, NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEEScalled Hart and requested a draft copy of the contract. Harttold her it was being proofread. Ford then went on vacationand did not return until August 16.Hart sent the new collective-bargaining agreement draft,along with the same side letter that was in the previouscontract, to the Union on August 10.7Union PresidentNicholas then gave the material submitted by the Companyand the handwritten summary he had been given by Harton July I to union organizer Barbara Cable with the in-struction that she should check the collective-bargainingagreement and make sure that everything on the handwrit-ten sheet was in it. After reading it, she returned it toNicholas with the advice that everything was in the com-pleted contract except the notation in Hart's summary thatthe hospital would give the Union a side letter stating thatthe Union had bargained for the demand relating to senior-ity but this demand had been rejected by the hospital.Nicholas then directed Union Secretary-Treasurer NoraKessenich to return the contract with the information thatthe Union had checked it, it was all right, and the hospitalshould sign it. She did so, including the side letter.8 Thecontract and side letter were forwarded to the hospital byHart on August 15. They were then signed by the hospitaland were back in the union offices when Ford returnedfrom vacation. They had not at that point been signed bythe Union. Ford reviewed the contract and reported toNicholas, about August 20 or 21, that the side letter thatwas with the contract was not the side letter that the partieshad agreed upon. Nicholas told her to call the hospital andto try to get the problem resolved. Ford claims that shecalled Director of Employee Relations Chambley aboutAugust 22, told him the side letter was not the one agreedupon, and received the reply that Chambley would checkwith Stanley Elwell, hospital administrator, and get back toher. He did not. She called him again and was advised thatthe hospital would wait until Hart returned from vacation.Chambley first testified that he does not recall these tele-phone calls referred to by Ms. Ford, and then stated that henever spoke with her between August 15 and September 19about the side letter in question.Ford appeared to have the better recollection of thephone calls, and the Union's phone records show thatChambley attempted to call her on August 23 and 26. 1conclude that Chambley's attempted calls were in responseto the first call that Ford made to him on or about August22. Furthermore, Hart believes that he had a message,when he returned from vacation on September 6, to theeffect that somebody from the hospital had called him. HartThe letter is directed to Ms. Ford and reads, in pertinent part:Enclosed please find an original and two copies of the new CollectiveBargaining Agreement between Episcopal Hospital and District 1199C.As soon as you have satisfied yourself that this agreement encom-passes all of the changes negotiated between the parties, I would appre-ciate your having all three copies signed and returned to me. I shall thenget the signatures of Episcopal Hospital on them, and return one com-pleted cop)y to you for your files.If there are any problems concerning the agreement please call me atyour convenience.I Kessenich's letter, dated August 12, reads:Enclosed are three copies of the Episcopal Hospital contract. Thedraft is satisfactory to the union. We request that management affixsignatures first. Please return all three copies after signature and we willthen sign them and return one copy to you.credibly testified that Chambley told him, on his returnfrom vacation, that the Union would not execute the sideletter. I conclude that Chambley is incorrect and that Ms.Ford did call him twice and received the answers that sherelates. Neither do I credit Chambley's testimony that hedid not call Hart until he received the signed contract fromthe Union and noticed that the side letter previously signedby the hospital was not attached thereto.By letter of September 19, received by the hospital onSeptember 20, the Union returned an executed copy of theagreement without the side letter attached.9The side letterhad been deleted at Nicholas' instruction when the contractwas forwarded by the Respondent to the Union's NationalPresident Leon Davis for execution.I credit Hart and Ms. Ford that neither had any commu-nication with their respective opposite parties after theUnion delivered the signed contract without the executedside letter attached.B. Discussion and ConclusionsThe side letter in question was clearly one of the constitu-ent parts of the collective-bargaining agreement betweenthe hospital and the Union which expired June 30, 1977.That the side letter was not bound with the basic collective-bargaining agreement for general distribution to employeesdoes not alter its character as part of the agreement be-tween the parties which the Union concedes was abided bythrough June 30, 1977. I have found that the Union did notrequest that this side letter be deleted from the new agree-ment, and that it did not advise the hospital that it consid-ered that the side letter was no longer in effect. Hart's sum-mary of the agreed upon changes in the contract, which hegave to Union President Nicholas on the morning of July 1,was accepted by the Union without comment or protesteven though his summary bore language at its conclusionreading "All other conditions to remain the same." I am ofthe opinion that the Union had no argument with Hart'ssummary. This lack of disagreement by the Union is evi-denced by its request that Hart submit a neater copy of hishandwritten notes, and the further fact that the Union uti-lized Hart's notes as its record of what had been agreed onwhen it reviewed the typed copies of the contract submittedto it by the hospital for execution. Furthermore, the type-written copy of the summary, which Hart gave to theUnion bore the concluding statement that "All OtherTerms and Conditions of 1975-1977 Contract Shall RemainUnchanged." The side letter clearly contained terms andconditions of the 1975- 1977 contract and is in the nature ofa supplement thereto. This concluding language of Hartwas never challenged, and the Union submitted this verydocument for ratification, after first changing the headingto read "Ratification Meeting, July 5, 1977." This comportswith the beginning paragraph of Hart's typewritten sum-mary which the Union submitted to ratification. That para-graph reads "Subject to ratification by the 1199C member-ship, the following items have been agreed upon between9 The letter is signed by Nora Kessenich, Secretary-Treasurer of the Unionand reads:Enclosed please find one fully executed copy of the collective bargain-ing agreement between District 1199C and Episcopal Hospital.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEpiscopal Hospital and the 1199C bargaining committee asthe basis for a new 1977-79 labor agreement." In my view,the Union's actions of accepting Hart's summaries withoutquestion. submitting the typewritten one to ratification,ratifying the typewritten summary by a vote of its member-ship, and then utilizing the original summary to verify thecontents of the eventual typed agreement establishes thatthe Union assented to Hart's summary of changes, includ-ing the concluding proviso that these were all the changesin the existing collective-bargaining agreement, of whichthe side letter was an integral part. I do not believe thatthere was any misunderstanding between the parties as towhat was to be included in the final collective-bargainingagreement as a result of the parties negotiated understand-ing.'0In my view, a final and binding agreement wasreached between the parties as Hart's memoranda detailed,and the Union's subsequent ratification of Hart's typewrit-ten memorandum confirms the fact of agreement reached.That the Union may have had afterthoughts about allowingthe side letter to stand is no basis upon which to questionthe binding nature of the agreement reached, which madeno changes in the side letter.When the Union, by its officer, Nora Kessenich, returnedthe contracts to the hospital for signature, along with themessage that the draft was satisfactory to the Union, thehospital was totally justified in relying on that representa-tion and concluding that there were no outstanding ques-tions regarding what had been agreed to."I have taken note that Jacob Hart had not, at the time ofthe hearing, furnished the letter to the Union with respectto the bargaining on the removal of the word "exclusive"from article X, section 10.8 of the contract, and I concludethat, although the failure of Hart to submit such a lettermay be a failure to comply with that much of the agree-ment between the parties, this does not effect the basic factthat there was an agreement reached.When the Union refused to sign the side letter, which Ihave found to have continued in an existence withoutchange, it breached its statutory duty to sign on requestcollective-bargaining agreements reached between the par-t I am convinced that the hospital contemplated the continuation of theside letter from the outset. This conclusion is supported by Hart's advice toFord on April 13 that the Union's requested changes in sec. 21.5, which werelater dropped by Ford. were already covered in the side letter. This referenceput the Union on notice that the hospital considered the side letter to be acontinuing part of the collective-bargaining agreement. There was no ambi-guity in the hospital's position on the side letter, or any other ambiguity as tothe matters being negotiated, which could have misled the Union. If in factthe Union had some misunderstanding about what had been agreed upon,and I find it did not, such misunderstanding was of its own construction andnot caused by any word at all of the hospital. The Union is clearly bound byits acts detailed herein manifesting assent to the agreement memorializedand submitted to the Union by Hart, which is clear on its face and warrantsno contrary understanding. In short, both parties are bound by the terms ofthe memorandum submitted by Hart and ratified, a clear act of acceptance,by the Union membership, and said terms plainly spell out a continuation ofall portions of the existing agreement not specifically changed. Inasmuch asthe side letter was part of the existing agreement. and was not specificallydeleted, it continued as part of the new agreement reached on July I, 1977.1" Whatever Kessenich's authonty may be with regard to negotiations,when she submitted the contracts with covering letter to the hospital forsignature she was acting, at the very least, as an express agent of the Unionfor the purpose of transmitting the documents and, as far as the hospital wasconcerned, she had apparent authority to so act on behalf of the Union. TheUnion never advised the hospital to the contrary.ties which have been reduced to writing. This is in violationof Section 8(b)(3) of the Act.'2IV. THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative ac-tion in order to effectuate the purposes of the Act.In addition to the customary notice posting, I shall rec-ommend that Respondent be ordered, upon request by theEpiscopal Hospital, to execute the side letter submitted toit, with the remainder of the draft agreement, by the hospi-tal on August 10, 1977.CONCLtUSIONS OF LAW1. Episcopal Hospital is an employer within the meaningof Section 2(2) of the Act, and is engaged in commerce andbusiness activities which affect commerce within the mean-ing of Section 2(6) and (7) of the Act.2. District 1199C, International Union of Hospital andHealth Care Employees, RWDSU/AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time service employeesof Episcopal Hospital including Nurses Aides, Aides, Ad-vanced Aides, Advanced Assistants, Nurses Assistants,Ward Clerks, Hospital Men, Nursing Messengers, all Medi-cal Clerks, OB Technicians, OR Technicians, PurchasingStoreroom Clerks, Mailroom Clerks, Chauffeurs, Orderlies,Laboratory Assistants, Technicians' Aides, Medical Clerks,Community Health Workers, Storekeepers, HousekeepingAides, Housekeeping Assistants, Housekeeping Lead Assis-tants, Housekeeping Lead Aides, Seamstresses, LaundryUtility Men, Laundry Washmen, Laundry Pressers, Laun-dry Processors, Dietary Assistant and Dietary StoreroomClerk, but excluding supervisors, management level, andconfidential employees as defined in the Act, part-time em-ployees who regularly work less than twenty (20) hours perweek and temporary employees, constitutes a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act, as amended.4. At all times material herein, the Respondent Unionhas been and is the exclusive representative of the hospital'semployees within the unit herein found appropriate for thepurposes of collective bargaining.5. By failing and refusing to execute the agreed uponside letter submitted for its signature by the hospital onAugust 10, 1977, Respondent has refused to bargain collec-tively with the Episcopal Hospital within the meaning ofSection 8(b)(3) and Section 2(6) and (7) of the Act, asamended.Upon the foregoing findings of fact, conclusions of law,and the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:2 H. J. Heinz. Conany v. N.LR.B., 311 U.S. 514 (1941); and see Sec.8(d) of the Act.274 DISTRICT 1199C, NATIONAL UNION OF HOSPITAL AND HEALTH ('ARE EMPl.OYEESORDER"The Respondent, District 1199C. National Union of Hos-pital and Health Care Employees, RWDSU/AFL CIO,Philadelphia. Pennsylvania. its officers, agents, and repre-sentatives, shall:1. Cease and desist from refusing to bargain collectivelywith Episcopal Hospital. on behalf of workers within theunit herein found appropriate for the purposes of collectivebargaining, by refusing to sign the agreed side letter sub-mitted for signature by the Episcopal Hospital on August10, 1977, or from engaging in any like or related conduct inderogation of its statutory duty to bargain.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) If requested by the Episcopal Hospital, or its desig-nated representatives, execute the draft side letter sub-mitted to Respondent by the Episcopal Hospital on August10, 1977, for signature by Respondent's representative.(b) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix.l Copies of saidnotice, on forms provided by the Regional Director for Re-gion 4, after being duly signed by an official representativeof Respondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced. or covered by any othermaterial.(c) Furnish to the Regional Director for Region 4 signedcopies of the attached notice for posting, the EpiscopalHospital willing, at its office or hospital in places wherenotices to employees are customarily posted. Copies of saidnotice, to be furnished by the Regional Director for Region4, shall, after being duly signed by Respondent as indicated.13 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall he deemedwaived for all purposes.'4 In the event that this Order is enforced b a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."be forthwith returned to the Regional Director for disposi-tion by him.(d) Notify the Regional Director for Region 4. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.APPENDIXNolicE To EPI()YI ES ANDI) MIsBHIRSPostEl ) BY ORDER ()OF litNATIONA. LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWI uwil .NO1 refuse to bargain collectively withEpiscopal Hospital. as the exclusive representative oftheir employees within the unit described below, byrefusing to sign the agreed upon side letter submittedto our representative for signature on August 10, 1977.WE WHIL. NOT engage in any like or related conductin derogation of our statutory duty to bargain.WE. wil.t., if requested by Episcopal Hospital, ex-ecute the side letter the Episcopal Hospital submittedto us for signature by our representative on August 10,1977. The appropriate unit for purposes of collectivebargaining is:All full-time and regular part-time service employeesof Episcopal Hospital including Nurses Aides,Aides, Advanced Aides. Advanced Assistants,Nurses Assistants, Ward Clerks. Hospital Men,Nursing Messengers, all Medical Clerks, OB Techni-cians. OR Technicians. Purchasing StoreroomClerks, Mailroom Clerks, Chauffeurs. Orderlies.Laboratory Assistants, Technicians' Aides. MedicalClerks. Community Health Workers, Storekeepers.Housekeeping Aides, Housekeeping Assistants.Housekeeping Lead Assistants. Housekeeping LeadAides, Seamstresses. Laundry Utility Men, LaundryWashmen. Laundry Pressers. Laundry Processors,Dietary Assistant and Dietary Storeroom Clerk, butexcluding supervisors, management level, and confi-dential employees as defined in the Act. part-timeemployees who regularly work less than twenty (20)hours per week, and temporary employees.DISTRICT 1199C, NATIONAI UNION OF HOSPITALAN[D HFAI lt CARE EMPILOYEES. RWDSUL/AFLCIO275